Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered February 25, 2008, convicting defendant, after a jury trial, of burglary in the first degree (two counts), attempted robbery in the first degree (two counts) and criminal possession of a weapon in the second and third degrees, and sentencing him, as a persistent violent felony offender, to an aggregate term of 20 years to life, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request for assignment of new counsel, made at the commencement of jury selection, since defendant failed to establish good cause. Initially, we note that defense counsel was retained, and defendant neither sought to hire different counsel nor explained why he considered himself eligible for assigned counsel (see People v Wall, 56 AD3d 361 [2008]; People v Wilburn, 40 AD3d 508, 509 [2007], lv denied 9 NY3d 883 [2007]). In any event, defendant never elaborated upon his conclusory complaints about his attorney. Contrary to defendant’s argument, the court accorded defendant ample opportunity to be heard, including an opportunity to establish good cause in a manner that would not prejudice his defense. Defendant’s refusal to communicate with his attorney was not a proper basis for substitution (see People v Linares, 2 NY3d 507 [2004]). Concur—Gonzalez, EJ., Tom, Sweeny, Catterson and Renwick, JJ.